MeFARLAND, J.,
concurring. I concur in the j’udgment of reversal upon the ground that it does not clearly appear that the grant to the town of Oakland includes all the land described in the complaint in this action. The description in the complaint of the premises intended to be covered by the action is somewhat difficult to follow, and I cannot see that it does not embrace some land to the southward, not included in the grant to Oakland. This point, in justice to the respondents and the court below, should have been made in the latter court; but I do not see how the attorney general can be prevented from taking any position here from which he can defend the sufficiency of the complaint. I fully concur in the view expressed in the opinion of the chief justice, that the court below properly considered the said grant to the town of Oakland.